PER CURIAM:
Anthony Grandison, a federal prisoner, appeals the district court’s orders denying relief on his petition filed under 28 U.S.C. § 2241 (2000) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Grandison v. United States Parole Comm’n, No. CA-04-3814-AW (D. Md. May 11, 18, & 25, 2005). We deny the motion for a certificate of appealability and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED